DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a reinforcing mesh for abrasive wheels and abrasive wheels containing said reinforcing mesh, classified in B24D7/04;
II. Claims 14-16, drawn to a process for manufacturing a reinforcing mesh and a method for producing an abrasive wheel containing said reinforcing mesh, classified in B24D18/0009; and
III. Claim 17, drawn to a process for checking abrasive wheels, classified in B24D99/00.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the products as claimed can be made by another and materially different processes.  The reinforcing mesh can be manufactured by weaving the recognition element made of conductive material with the fabric made of fibres, rather than adhering the recognition element made of conductive material to the fabric made of fibres.  Said proposed difference in fabrication also distinguishes the manufacture of the respective abrasive wheels as one abrasive wheel incorporates a reinforcing mesh containing woven materials while the other abrasive wheel incorporates a reinforcing mesh containing adhered materials.  
Groups I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product.  The process for checking abrasive wheels can utilize an abrasive wheel produced by another method, rather than the method according to claim 16, and the presence of a reinforcing material can be determined in said other abrasive wheel.
Groups II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the process for checking abrasive wheels can utilize an abrasive wheel produced by another method, rather than the method according to claim 16, and still carry out determining whether said other abrasive wheel contains a reinforcing mesh. The subcombination has separate utility such as producing an abrasive wheel containing a reinforcing mesh.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. MPEP 808.02 [R-08.2012] (A)
 (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. MPEP 808.02 [R-08.2012] (C)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Ronni Jillions (Reg. No. 31,979) on September 13, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3, 2020 was filed prior to the mailing date of the present, first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: Applicant’s dependent claim 4 appears to recite a Markush group, yet the appropriate Markush group language is not recited according to MPEP 803.02 [R-10.2019].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, dependent claim 2 recites the broad recitation “wherein the width is greater than a thickness of the strip and is not lower than 0.3 mm”, and the claim also recites “, preferably is comprised between 0.3 mm and 20 mm” which is the narrower statement of the range/limitation.
For this reason, Applicant’s dependent claim 2 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination, Applicant’s dependent claim 2 will be interpreted to mean “wherein the width is greater than a thickness of the strip and is not lower than 0.3 mm”.
Appropriate correction is required.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 4 recites in part “wherein the conductive material is selected in the group of” and “or otherwise any element of metallic nature present in the periodic table of the elements”.  The language “or otherwise any element of metallic nature present in the periodic table of the elements” modifies the term “the conductive element”.  This claimed association raises the following question: Is “any element of metallic nature present in the periodic table of the elements” truly suitable for use as a “conductive element”?  For instance, will Applicant’s claimed reinforcing mesh be operable if the “any element of metallic nature present in the periodic table of the elements” be metallic and radioactive?  Or, will Applicant’s claimed reinforcing mesh be operable if the “any element of metallic nature present in the periodic table of the elements” be a metalloid?  Or, will Applicant’s claimed reinforcing mesh be operable if the “any element of metallic nature present in the periodic table of the elements” be metallic and toxic?  Upon reading the aforementioned claimed association, examiner immediately considered the elements radium, gallium and mercury.
For these reasons, Applicant’s dependent claim 4 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claim language “wherein the conductive material is selected in the group of” and “or otherwise any element of metallic nature present in the periodic table of the elements” as “element of metallic nature” that will not render inoperable Applicant’s claimed invention.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,486,896 B2 to Zhang (hereinafter “Zhang”).

Referring to Applicant’s independent claim 1, Zhang teaches a reinforcing mesh (col. 10, ll. 50-63) for abrasive wheels (See Abstract) comprising: a fabric (col. 10, ll. 58-60; the cloth from fibers or yarns of Zhang is equivalent to Applicant’s claim term “a fabric”) or nonwoven fabric made of fibres (col. 10, ll. 61-62; the nonwoven material of Zhang is equivalent to Applicant’s claim term “a nonwoven fabric made of fibers”); and at least one recognition element made of conductive material (col. 10, l. 57; the metal foil of Zhang is equivalent to Applicant’s claim term “at least one recognition element made of conductive material”) adhered to the fibre fabric (col. 10, ll. 50-52, 62-63; Zhang teaches the reinforcement layer can be made of any number of various materials, e.g., cloth from fibers or yarns, nonwoven material and/or metal foil, in any combination thereof, or treated versions thereof, which encompasses Applicant’s claim language “adhered to”).

Referring to Applicant’s claim 2, Zhang teaches the recognition element comprises at least one strip of conductive material elongated along a longitudinal axis (col. 10, ll. 50-52, 57; col. 13, ll. 57-63; col. 14, ll. 57-62; while Zhang does not teach explicitly the reinforcing member has a “longitudinal axis”, the presence of an axis in the reinforcing member is entirely conceivable and obvious to a person having ordinary skill in the art before the effective filing date of the present application), and provided with a width (col. 13, ll. 57-63), transversal with respect to the longitudinal axis (col. 10, ll. 50-52, 57; col. 13, ll. 57-63; col. 14, ll. 57-62; the fact that a width of a reinforcing member transverses a longitudinal axis is entirely conceivable and obvious to a person having ordinary skill in the art before the effective filing date of the present application), wherein the diameter is greater than a thickness of the strip (col. 13, ll. 57-63; col. 14, ll. 57-62; the diameter of the reinforcing member of Zhang is equivalent to Applicant’s claim term “the width”) and is at least about 75%, such as at least 80%, or even the entire diameter of the abrasive body (col. 13, ll. 59-63).  Zhang teaches the diameter of the abrasive wheel disclosed therein is at least about 50 mm (col. 2, ll. 13-20).  The diameter taught by Zhang renders obvious Applicant’s claimed range.  The diameter taught by Zhang lies within Applicant’s claimed range of “not lower than 0.3 mm”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Zhang teaches the reinforcing member may comprise a metal foil (col. 10, l. 57) and teaches further the abrasive wheel may comprise a metal film disposed on its exterior surface (col. 6, ll. 30-35, 42-45).  Zhang teaches the metal film may include a metal, aluminum, copper, nickel, and a combination thereof (col. 6, ll. 42-45).  The aluminum and copper of Zhang are equivalent to the conductive materials recited in the Markush group of Applicant’s dependent claim 4.  There is a reasonable expectation the metal foil of Zhang may comprise a metal that Zhang already teaches may be utilized as a metal film.  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the suitability of a metal of the metal film for use also as a metal for the metal foil pursuant to Zhang’s teachings.  For these reasons, the reinforcing member of Zhang comprising either aluminum or copper naturally exhibits and possesses a “flexural strength lower than or equal to the flexural strength of the fibre fabric” according to Applicant’s claim language. MPEP 2112.01 [R-10.2019] (II)

Referring to Applicant’s claim 4, Zhang teaches the conductive material may comprise aluminum, copper, nickel, and a combination thereof (col. 6, ll. 42-45).

Referring to Applicant’s claim 5, Zhang teaches reinforcing layers or members can be made of any number of materials in any combination thereof, or treated versions thereof (col. 10, ll. 50-63).  As Zhang teaches the reinforcing layers may comprise cloth, nonwoven material, metal foil, polymeric material and paper material (col. 10, ll. 50-63), at least one reinforcing layer of Zhang may comprise a sheet, e.g., a polymeric material or paper material, adhered to the      comprising a sheet provided with a face adhering to a face of the fibre fabric, e.g., cloth or nonwoven material (col. 10, ll. 50-63).

Referring to Applicant’s claim 6, Zhang teaches reinforcing layers or members can be made of any number of materials in any combination thereof, or treated versions thereof (col. 10, ll. 50-63).  As Zhang also teaches the abrasive wheels disclosed therein are fabricated with reinforcements disposed between abrasive layers (col. 3, ll. 8-17, 19-22; FIGS. 4 and 5), a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the reinforcing layers or members may comprise a metal foil and, e.g., polymeric material or paper material, such that the metal foil makes contact with either opposing abrasive layer disposed against the reinforcement.

Referring to Applicant’s claim 7, Zhang teaches the sheet is made of a polymeric material (col. 10, l. 52-56).

Referring to Applicant’s claim 8, Zhang teaches the sheet is made of a paper material (col. 10, ll. 60-61).

Referring to Applicant’s claim 9, although Zhang teaches the thickness of the reinforcing layer or member as a whole (col. 13, ll. 57-63; col. 14, ll. 57-62), Zhang does not teach explicitly “a thickness of the recognition element is lower than or equal to a thickness of the fibre fabric” according to Applicant’s claim language.  However, it is recognized where the only difference between the prior art and claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV),(A)  When considering Zhang’s teachings, the reinforcing layer or member, including its structural constituents, of Zhang are no different in structure or composition to Applicant’s claimed “fabric or nonwoven fabric made of fibres” and “at least one recognition element made of conductive material”.  For these reasons, the reinforcing layer or member, including its structural constituents, of Zhang will not perform differently than Applicant’s claimed reinforcing mesh despite any difference in scale or relative dimension.  Hence, Applicant’s claimed reinforcing mesh is not patentably distinct from the reinforcing layer or member taught by Zhang.

Referring to Applicant’s claim 10,  although Zhang teaches the reinforcing layer or member has a diameter that is at least about 75%, such as at least 80%, or even the entire diameter of the abrasive body (col. 13, ll. 59-63), Zhang does not teach explicitly “a plurality of recognition elements distributed on a face of the fibre fabric” according to Applicant’s claim language.  However, it is recognized where the only difference between the prior art and claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV),(A)  When considering Zhang’s teachings, the reinforcing layer or member, including its structural constituents, of Zhang are no different in structure or composition to Applicant’s claimed “fabric or nonwoven fabric made of fibres” and “at least one recognition element made of conductive material”.  Whether the reinforcing layer or member of Zhang constitutes a singular piece or multiple pieces, the reinforcing layer or member of Zhang will not perform differently than Applicant’s claimed reinforcing mesh.  Hence, Applicant’s claimed reinforcing mesh is not patentably distinct from the reinforcing layer or member taught by Zhang.

Referring to Applicant’s claim 11, the claim language “wherein the recognition element is obtained by depositing on the fibre fabric at least one conductive powder, preferably along an elongated strip along a longitudinal axis, and provided with a transverse width with respect to the longitudinal axis prevalent with respect to a thickness thereof” is product-by-process language. MPEP 2113 [R-10.2019] (I)   In the present case, the metal foil of the reinforcing layer or member of Zhang is the same as or obvious from Applicant’s claimed “recognition element is obtained by depositing on the fibre fabric at least one conductive powder”.  As a result, Applicant’s dependent claim 11 is unpatentable even though the metal foil of the reinforcing layer or member of Zhang is made by a different process.

Referring to Applicant’s claim 12, Zhang teaches the reinforcing member may comprise a metal foil (col. 10, l. 57) and teaches further the abrasive wheel may comprise a metal film disposed on its exterior surface (col. 6, ll. 30-35, 42-45).  Zhang teaches the metal film may include a metal, aluminum, copper, nickel, and a combination thereof (col. 6, ll. 42-45).  The aluminum and copper of Zhang are equivalent to the conductive materials recited in the Markush group of Applicant’s dependent claim 4.  There is a reasonable expectation the metal foil of Zhang may comprise a metal that Zhang already teaches may be utilized as a metal film.  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the suitability of a metal of the metal film for use also as a metal for the metal foil pursuant to Zhang’s teachings.  For these reasons, the reinforcing member of Zhang comprising either aluminum or copper is “plastically deformable” according to Applicant’s claim language. MPEP 2112.01 [R-10.2019] (II)

Referring to Applicant’s claim 13, Zhang teaches an abrasive wheel (col. 1, l. 54 – col. 2, l. 1; col. 2, ll. 36-40; col. 13, ll. 21-27; col. 15, ll. 40-49; FIGS. 4 and 5) comprising: an abrasive mix (col. 2, ll. 41-52; col. 3, ll. 8-17, 19-22) and at least one reinforcing mesh (col. 2, l. 53 – col. 3, l. 2; col. 3, ll. 8-17, 19-22; col. 10, ll. 50-63; col. 13, ll. 57-63; col. 14, ll. 57-62) according to claim 1, wherein the reinforcing mesh is at least partially incorporated within the abrasive mix (col. 2, l. 53 – col. 3, l. 2; col. 3, ll. 8-17, 19-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731